                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                            April 10, 2019
                       UNITED STATES DISTRICT COURT
                                                                         David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

W&O SUPPLY, INC.,                         §
                                          §
         Plaintiff,                       §
VS.                                       §    CIVIL ACTION NO. 4:19-CV-00153
                                          §
BRANDON PITRE, et al,                     §
                                          §
         Defendants.                      §

                        MEMORANDUM AND ORDER

      Before the Court is the plaintiff’s, W & O Supply, Inc., (W&O”) renewed

motion for a preliminary injunction against the defendants, Brandon Pitre, William

Terry, Toby Johnson, and William Fuller (“defendants”). Also, before the Court,

is the defendants’ motion to dismiss. The Court convened a hearing, received

testimonial and documentary evidence and directed the parties to file amended

findings of fact and conclusions of law. Having received the parties’ filings, the

Court disposes of the issues raised hereinafter.

                                          I.

      To a substantial degree, the underlying facts that form the bases for W&O’s

suit are undisputed by the defendants.             At various times prior to their

resignations/terminations in October 2018, the defendants were employed by

W&O in various, respective, capacities as branch manager, outside salesman,

warehouse manager and inside salesman.              At the commencement of their

1/8
employment and/or at a time after being employed, each of the defendants

executed a Non-Compete Agreement (“Agreement”) with W&O agreeing in

relevant part to the following:

      •      Employee agrees that, during the term of this employment and in the
             event of termination (voluntary or involuntary) he/she will not attempt
             to divert any existing or possible future business of Employer, or
             assist in any such competition within one hundred (100) miles of any
             W&O Supply branch operation existing at time of termination of
             employment.

      •      Employee agrees that he/she will not at any time directly or indirectly,
             either during or after termination of employment, make use of or
             disclose to any person, group or organization, any information and/or
             details including, but not limited to the names or addresses of any
             employees or customers of Employer, the details or provisions of any
             written or oral contract or understanding between Employer and any
             materials, manuals, forms, techniques, methods, or procedures of
             Employer used by or made available to Employee in the course of
             his/her employment.

      •      Employee further agrees that, immediately upon termination of
             employment, and prior to final compensation, and/or upon request by
             Employer at any time, he/she will return to Employer any and all
             materials … belonging to or relating to the business of Employer.




2/8
                                        II.

      In spite of agreeing to these terms, the defendants formed a competing

business shortly after they were separated from W&O. The defendants do not

dispute that before they separated from W&O, they made plans to start a company

and, after their departures, solicited sales from many of the customers that W&O

calls its “customers”. It also appears that the defendants do not challenge the

following proffers of W&O:

      •     “As a member of the senior management team, Pitre physically met
            with the W&O executive team one to two times a year for strategy
            and planning meetings which granted him access to company-wide
            plans, including original equipment manufacturer (OEM)
            relationships and pricing levels”;

      •     “Johnson managed the backend operations of W&O’s Houston office,
            from warehousing, logistics, and distribution. She was a senior inside
            sales person prior to the operations role and in that role, had intimate
            knowledge of supplier cost information, customer pricing and contract
            pricing” ;

      •     “Fuller had regular communications with W&O customers and
            learned and knew their needs, cost sensitivity, and purchase history” ;

      •     “Terry also had regular communications with W&O customers and
            learned and knew their needs, cost sensitivity, and purchase history”,
            and;

      •     “Defendants were granted access to W&O’s confidential information,
            such as the details or provisions of any written or oral contract or
            understanding between W&O and customers, and any materials,
            manuals, forms, techniques, methods, or procedures of W&O.
            Defendants also had access to W&O’s Salesforce customer
            relationship system, which lists all of W&O’s customer contacts and
            point person within the customer, as well as specific notes from

3/8
            customer visits and discussion points. Additionally, Defendants had
            access to and knowledge of W&O’s cost of materials, and thus,
            W&O’s product margins”.

                                      III.

      The defendants contend that the Agreements are unenforceable because they

do not contain temporal limitations and, further, do not contain a restriction

prohibiting the defendants from soliciting W&O customers.         Moreover, the

defendants’ assert that W&O has acknowledged that the Agreements are

unenforceable and, as proof, W&O has developed new Non-Compete Agreement

forms for its employers.

      W&O admits that the defendants did not remove W&O’s confidential

information from W&O offices when they departed. And, W&O admits that its

products manufacturers and customer information are not confidential and were

not contacted by the defendants’ prior to their termination. Nevertheless, W&O

asserts that the defendants had access to its confidential and proprietary

information during the course of their employment. For example, they had access

to Salesforce, W&O customer relationship management software system, along

with P21, a program containing product cost and margin information.

      Additionally, W&O asserts that the defendants were permitted to entertain

customers and be reimbursed for expenses, had use of W&O’s cell phones to

communicate with W&O’s customers, and are currently selling to at least 14 of



4/8
W&O’s 43 key customers. Finally, W&O asserts that it has suffered a loss of sales

to the defendants.

                                        IV.

      The defendants moved to dismiss W&O’s complaint and request for a

preliminary injunction on the basis that W&O has failed to state a justiciable cause

of action under state law in that the non-compete clause does not meet the

strictures of the Federal Rules of Civil Procedure, Rule 12(b)(6) [DEs 12 and 39].

In this regard, the defendants assert that W&O has not and cannot plead and prove

facts that “support enforceability of the Non-Compete Agreements under Texas

law.” In support of this assertion, the defendants point to the Texas Covenants Not

to Compete Act – Tex. Bus. & Com. Code §§1505(a) and (c) and 15.50(a),

15.51(c)

                                         V.

      In order for a covenant not to compete to be enforceable, it must to

“ancillary to or part of an otherwise enforceable agreement at the time the

agreement is made to the extent that it contains limitations as to time, geographical

area and scope of activity to be restrained that are reasonable . . . necessary to

protect the goodwill . . .” of the company. Tex. Bus. & Com. Code § 15.50(a).

      The Agreements admitted into evidence do not contain temporal agreements

as required by law and are, therefore, unenforceable under state law. See Id.; Hunn



5/8
v. Dan Wilson Homes, Inc., 789 F.3d 573, 584 (5th Cir. 2015)(citing Marsha USA

Inc., v. Cook, 354 S.W. 3d 764, 768 (Tex. 2011). As a result, W&O’s evidence

fails to meet the necessary legal and factual strictures to comply with state law.

Tex. Bus. Comm. Code § 15.50(a).         Failing, for example, to prove that the

Agreement has a time limitation renders the Agreement unenforceable. Central

State Logistics, Inc. v. BOC Trucking, LLC, 2018 WL 5662669 *5 (Tex. App.—

Houston [1st Dist.] 2018). Therefore, W&O’s suit fails unless the Agreement can

be saved by reformation.

      W&O asserts that the Agreement should be reformed to the extent necessary

to comply with § 15.50(a) – [Tex. Bus. & Com. Code § 15.51(c)] – that the

Agreement is otherwise enforceable. The Court disagrees. It is the Court’s view

that it is empowered only to reform existing terms. Where the Agreement lacks a

critical term, such as a time limitation, placing a time limitation in the Agreement

is to rewrite the Agreement. The Agreement lacks an unenforceable provision that

the Court can revise; therefore, reformation is impermissible. John R. Ray & Sons,

Inc. v. Stroman, 923 S.W.2d 80, 85 (Tex. App.—Houston [14th Dist] 1996, writ

denied, See Lasik Plus of Texas, P.C. v. Mattioli, 418 S.W.3d 210, 220 (Tex.

App.—Houston [14th Dist.] 2013).

      In light of this discussion and analysis, the Court concludes that the

Agreement is unenforceable. Also, W&O cannot establish that the defendants did



6/8
any act that violates a term or condition of the Agreement. See Fed. R. Civ. Pro.,

Rule 12(b)(6). Federal Rule of Civil Procedure 12(b)(6) authorizes a defendant to

move to dismiss for “failure to state a claim upon which relief may be granted.”

FED. R. CIV. P. 12(b)(6). Under the demanding strictures of a Rule 12(b)(6)

motion, “[t]he plaintiff's complaint is to be construed in a light most favorable to

the plaintiff, and the allegations contained therein are to be taken as true.”

Oppenheimer v. Prudential Sec., Inc., 94 F.3d 189, 194 (5th Cir. 1996) (citing

Mitchell v. McBryde, 944 F.2d 229, 230 (5th Cir. 1991)). Dismissal is appropriate

only if, the “[f]actual allegations [are not] enough to raise a right to relief above the

speculative level, on the assumption that all the allegations in the complaint are

true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127

S. Ct. 1955, 1965, 167 L.Ed.2d 929 (2007).

      Nevertheless, when considering a 12(b)(6) motion to dismiss, the Court’s

task is limited to deciding whether the plaintiff is entitled to offer evidence in

support of his or her claims, not whether the plaintiff will eventually prevail.

Twombly, 550 U.S. at 563, 1969 n.8 (citing Scheuer v. Rhodes, 416 U.S. 232, 236,

94 S. Ct. 1683, 40 L. Ed.2d 90 (1974)); see also Jones v. Greninger, 188 F.3d 322,

324 (5th Cir. 1999).

      It is the Court’s opinion that, in light of the defective terms of the

Agreement, W&O’s pleading cannot and do not support a justiciable claim. The



7/8
fact pleaded do not permit the Court to infer more than a mere possibility that a

claim exists.   Ashcroft, 556 U.S. at 679.      Therefore, the Court grants the

defendants’ motion to dismiss.

      It is so Ordered.

      SIGNED on this 10th day of April, 2019.



                                        _________________________________
                                        Kenneth M. Hoyt
                                        United States District Judge




8/8
